Citation Nr: 0803714	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  06-17 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
claimed as secondary to asbestos and chemical exposure.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The claims folder was subsequently transferred 
to the RO in Nashville, Tennessee.  

The veteran testified at a Board videoconference hearing in 
December 2007 before the undersigned, the transcript of which 
is associated with the claims folder.  


FINDING OF FACT

The veteran's current pulmonary disorder is related to a 
chronic glandular condition which manifested during his 
period of active service.


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, a pulmonary 
disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Direct 
service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the veteran seeks service connection for a 
pulmonary disorder.  At the Board videoconference in December 
2007, he generally alleged that his current pulmonary 
disorder was due to in-service exposure to asbestos and 
chemicals.  His DD Form 214 confirms that he served as a fire 
protection specialist.  

However, in an October 2007 written statement, he also 
contends that he was diagnosed with infectious mononucleosis 
in service and has suffered from problems with his lungs, 
blood, and connective tissue ever since, indicating his 
belief that his current condition had is onset in service.  

The Board finds that the evidence in this case supports 
service connection for a pulmonary disorder.  Service medical 
records reveal that the veteran complained of tender, swollen 
glands in July 1967 and was admitted to a dispensary where he 
was diagnosed with infectious mononucleosis.  

Following separation from service, he filed a claim for 
service connection for a gland condition in October 1978, 
although the claim was denied by a June 1979 rating decision.  
The Board affirmed the denial in a January 1981 decision.  

VA treatment records dated from 1981 to the present reveal 
consistent complaints of pain on the side of the neck and 
swollen glands.  In the late 1980s, a computed tomography 
(CT) of the chest resulted in a diagnosis of lymphocytic 
interstitial pneumonitis.  He was later found to suffer from 
an autoimmune disorder, which has been alternatively 
diagnosed as Sjögren's syndrome, systemic lupus erythematous, 
and Castleman's disease.  

In December 2007, a VA physician opined that it was more 
likely than not that the veteran's interstitial lung disease 
was linked to Castleman's disease.  He further opined that it 
was as likely as not that there was a connection between the 
symptoms the veteran exhibited during service and his current 
interstitial lung disease.  There is no contrary medical 
opinion of record.  

Considering this evidence, the Board finds that service 
connection is in order.  There is evidence of a chronic gland 
condition in service with continuing post-service 
symptomatology that is medically related to his current 
pulmonary disorder.  Resolving doubt in the veteran's favor, 
the Board finds that the evidence as a whole supports service 
connection for a pulmonary disorder.  38 U.S.C.A. § 5107(b).

 As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  


ORDER

Service connection for a pulmonary disorder is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


